                Case 2:18-cr-00244-TLN Document 57 Filed 09/07/21 Page 1 of 3



 1 LAW OFFICE OF TODD D. LERAS
   Todd D. Leras, CA SBN 145666
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 504-3933

 4   Attorney for Defendant
     OU VERN SAETEURN
 5

 6

 7
                                    IN THE UNITED STATES DISTRICT COURT
 8
                                      EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                              CASE NO. 2:18-CR-244 TLN
11
                Plaintiff,                                  STIPULATION AND ORDER CONTINUING
12                                                          STATUS CONFERENCE AND EXCLUDING
                               v.                           TIME UNDER THE SPEEDY TRIAL ACT
13
     OU VERN SAETEURN,
14
                Defendant.                                  Date: September 9, 2021
15                                                          Time: 9:30 a.m.
                                                            Court: Hon. Troy L. Nunley
16

17
             Plaintiff United States of America and defendant Ou Vern Saeteurn, through their
18
     respective attorneys, request that the status conference set for September 9, 2021, be continued
19
     by the Court to October 21, 2021, at 9:30 a.m., to allow defense counsel necessary time to
20
     complete investigation of sentencing mitigation witnesses and evidence in anticipation of a change
21
     of plea in this matter.
22
             This case involves, among other allegations, that defendant participated in a controlled
23
     substance distribution operation along with his brother, A Vern Saeteurn, who is charged in a
24
     separate related case (Case Number 2:18-cr-212 TLN). Given the need for further preparation time,
25
     counsel for Ou Vern Saeteurn requests that time be excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A)
26
     and B(iv) and Local Code T4 to allow reasonable time to prepare.
27

28                                                          1
     STIPULATION & ORDER CONTINUING
     STATUS CONFERENCE
               Case 2:18-cr-00244-TLN Document 57 Filed 09/07/21 Page 2 of 3


            The parties anticipate resolution of this matter by a written plea agreement. Settlement
 1

 2   efforts have been complicated by measures taken to mitigate the spread of COVID-19. Since

 3   March 18, 2020, this Court has issued a series of General Orders, including General Orders 612,

 4   617, 618, 620, 624, 628, 630 and 631, restricting access to federal courthouses in the Eastern
 5
     District of California for the period from March 18, 2020, up to June 14, 2021. General Order
 6
     631 authorized each district judge to determine whether to conduct hearings either in person or
 7
     via videoconferencing beginning on June 14, 2021.
 8
            A recent surge in infections involving the Delta Variant caused Sacramento health
 9

10   officials to reimpose indoor masking requirements. These public health orders and

11   accompanying developments regarding the pandemic have impacted the ability of defense
12   counsel to meet with Ou Saeturn and prepare for his change of plea hearing. Ou Saeteurn is
13
     being held in pre-trial detention at the Sacramento County Main Jail. Defense counsel continues
14
     efforts to meet in-person with Ou Saeteurn. Due to practical limitations on client access, defense
15
     counsel requires additional time to meet with Mr. Saeteurn and to investigate potential mitigation
16

17
     evidence in support of the defense sentencing request.

18          Assistant U.S. Attorney Paul A. Hemesath has reviewed this stipulation and authorized

19   Attorney Todd D. Leras via email to sign it on his behalf.
20          Dated: September 3, 2021                        /s/ Todd Leras
21                                                        ___________________________
                                                          TODD LERAS
22                                                        Attorney for Defendant OU SAETEURN

23          Dated: September 3, 2021                      PHILLIP A. TALBERT
                                                          Acting United States Attorney
24

25                                                        /s/ Paul A. Hemesath
                                                  By:     _______________________
26                                                        PAUL A. HEMESATH
                                                          Assistant United States Attorney
27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                       2
               Case 2:18-cr-00244-TLN Document 57 Filed 09/07/21 Page 3 of 3



 1                                                  ORDER

 2           The Court, having received, read, and considered the stipulation of the parties, and good

 3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its Order. It is

 4   hereby ORDERED that the status conference, presently set September 9, 2021, shall be

 5   continued to October 21, 2021, at 9:30 a.m.

 6           Based on the representations of the parties in their stipulation, the Court finds that: (1)

 7   the failure to grant this requested continuance would deny defense counsel reasonable time

 8   necessary for effective preparation, taking into account the exercise of due diligence; and (2) the

 9   ends of justice served by continuing the case as requested outweigh the best interests of the public

10   and the defendant in a speedy trial.

11           The Court hereby orders that for the purpose of computing time under the Speedy Trial Act,

12   18 U.S.C. § 3161, et seq., within which the trial of this case must commence, the time period from

13   the date of this stipulation, September 9, 2021, up to and including the October 21, 2021 status

14   conference hearing, shall be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local

15   Code T4 to allow defense counsel reasonable time necessary to prepare.

16           IT IS SO ORDERED.

17
     Dated: September 3, 2021
18

19                                                                   Troy L. Nunley
                                                                     United States District Judge
20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                          3
